UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
Katrina L. Robinson, )
)
Plaintiff, )
)
v. ) civil Acri@n N@. 12 0

) 073
President Barack Obama et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s motion for a temporary restraining
order ("TRC)"), which is accompanied by her complaint and application for leave to proceed in
forma pauperis The Court will grant the z`n_forma pauperis application, deny the TRO motion,
and dismiss the case pursuant to 28 U.S.C. § l9l5(e)(2)(B), which requires dismissal of a
complaint that is found to be frivolous.

Plaintiff is a resident of Richmond, Virginia, who is suing President Barack Obama and
Pastor Tony Smith of Baltimore, Maryland. See Compl. Caption. She alleges that Smith "has
presented to numerous Police Departments and Media Outlets an Executive Order to force the
Plaintiff (Katrina Robinson) a public prostitute." Compl. at l (parenthesis in original).
According to plaintiff, "[t]he latest presentation" was at a shelter in San Antonio, Texas. Id.
Plaintiff seems to claim that as a result of the alleged executive order, she is under surveillance
by the FBI and "a group of people from Baltimore, MD" who allegedly is "promoting me as a
prostitute across state lines." Id. She alleges that Smith “claims to have permission from the

white house to publish naked pictures, false media to TV stations, offer satellite TV’s [sic] for

o

public viewing and false newspaper articles (including Camden Yards, Walmart, and H.E.B.
markets). Id. (parenthesis in original). In addition, plaintiff alleges that "[f]ootage is being
distributed in several regions: MD, NC, TX, to judges, media and online[,] [and that] a Facebook
group [is] dedicated to this effort.” Id. She seeks, among other relief, "all documents issued by
the President, his cabinet, or administration with my name identified as the person of interest . . .
.," and "[a]ll documents distributed by Pastor Tony Smith, his membership, or business affiliates
with my name identified as the person of interest . . . ." Ia’. at 2.

ln the TRO motion, plaintiff seeks an order directing defendants to "cease" from issuing
executive orders and "memorandum [sic] developed & implemented by the President naming me
as person of interest[,]" and any "accompanying orders given to militia, FBI Agents, or Secret
Service Agents [,] [and the Richmond, Virginia, police department] to have me restrained or
restricted or arrested." TR() Mot. at l.

A complaint may be dismissed under 28 U.S.C. § l9l5(e)(2) as frivolous when, as found
here, it describes fantastic or delusional scenarios, or contains "fanciful factual allegation[s]."
Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
l994). Furthermore, a complaint must be dismissed when, as also found here, it is so "patently
insubstantial" as to deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586
F.3d 1006, l0l0 (D.C. Cir. 2009); accord Cala’well v. Kagan, 777 F. Supp.Zd 177, 178 (D.D.C.
201 l). Because the complaint is frivolous, no basis exists for issuing a TRO. Accordingly, a

separate order denying plaintiffs TRO motion and dismissing the case accompanies this

Memorandum Opinion. y
/“
/

§
Un` dSt ?/IF trictJudge
Date: January l_/\_, 2012 ' ‘/}(p/.,LL,?